Citation Nr: 1514982	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  04-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hand tremors, to include as due to undiagnosed illness.
 
2.  Entitlement to service connection for a bilateral shoulder disability, to include as due to undiagnosed illness.
 
3.  Entitlement to service connection for a bilateral knee disability, to include as due to undiagnosed illness.
 
4.  Entitlement to service connection for a bilateral hip disability, to include as due to undiagnosed illness.
 
5.  Entitlement to service connection for a left ankle disability, to include as due to undiagnosed illness. 

6.  Entitlement to an effective date earlier than November 30, 2004, for the grant of service connection for a cyst on the brain.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966, from January 1991 to June 1991, from May 2000 to August 2000, and from November 2001 to December 2002.  He had additional service in the Army Reserves.

These matters are on appeal before the Board of Veterans' Appeals (Board) arise from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and a November 2013 rating decision of the RO in Atlanta, Georgia.  The Veteran testified before the undersigned Veterans Law Judge at a hearing that was held at that RO in January 2007.  A transcript to that hearing is of record.  In March 2008, the Veteran relocated to Georgia and jurisdiction of these claims was transferred to the Atlanta, Georgia, RO.  In February 2009 and in August 2010, the Board remanded the claims for additional development.

In an April 2012 decision, the Board denied service connection for hand tremors, a left shoulder disability, a right shoulder disability, a left knee disability, a right knee disability, a left hip disability, a right hip disability, and a left ankle disability, each to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2013 Order, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision as to the claims for service connection for hand tremors, a bilateral shoulder disability, a bilateral knee disability, a bilateral hip disability, and a left ankle disability, each to include as due to undiagnosed illness, and remanded these matters to the Board for actions consistent with Joint Motion.

In September 2013, the Board remanded these matters for additional development.

In a November 2013 rating decision, also on appeal, service connection for cyst on the brain was established, effective November 30, 2004, after a finding of clear and unmistakable error in an October 2005 rating decision.  The Veteran disagrees with the effective date assigned.

The issue of entitlement to service connection for hand tremors is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral shoulder, bilateral knee, bilateral hip, and left ankle disabilities are attributable to arthritis, and are unrelated to any period of active service or to any incident therein.  Arthritis of those joints was not shown within one year after separation from active service.  

2.  On November 30, 2004, the RO received a letter from the Veteran's representative in which it was stated that entitlement was sought for a cyst on the brain.  The RO accepted that statement as an informal claim for service connection for a cyst on the brain.
 
3.  There was no formal claim, informal claim, or written intent to file a claim for service connection for a cyst on the brain of record prior to November 30, 2004. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

2.  The criteria for service connection for a bilateral knee disability, to include as due to undiagnosed illness have not been met. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

3.  The criteria for service connection for a bilateral hip disability, to include as due to undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

4.  The criteria for service connection for a left ankle disability, to include as due to undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

5.  The claim for an effective date earlier than November 30, 2004, for the grant of service connection for a cyst on the brain is denied.  38 U.S.C.A. § 5110 , 5107 (West 2002); 38 C.F.R. § 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2002, June 2004, April 2010, and November 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claims on appeal to determine the diagnoses and etiology of bilateral shoulder, bilateral knee, bilateral hip, and left ankle disabilities.  

When VA provides a claimant an examination or obtains a medical opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unless the claimant challenges the adequacy of the examination or opinion, however, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Veteran challenged the adequacy of the examinations.  However, the Board finds that the reports of the examinations and the provided opinions, especially if considered in the aggregate rather than in isolation, provide the information needed to fairly decide each of the claims for service connection, including addressing the determinative issue of diagnosis and causation.

Each of the examiners reviewed the claims file, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on these claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  There are no apparent inconsistencies or ambiguities in the examination reports.  The examiners have repeatedly concluded that the Veteran does not met the criteria for a diagnosis of fibromyalgia.  Most recently, the February 2014 VA examiner specifically set out that the Veteran only met the criteria of widespread joint pain and chronicity, indicating that the other criteria were not met, and therefore, the reason that a diagnosis of fibromyalgia is not warranted.  Just because the February 2014 did not set out "the journey" through each of the criteria, but, chose to provide the Board with the information as to the only criteria that the Veteran did meet, does not make the examination inadequate.  There are many ways to relay information, and the Board finds that the examiner clearly set forth that the reason the Veteran did not meet the diagnosis of fibromyalgia was because he only had widespread joint pain and chronicity, which the examiner later clearly attributed to a degenerative process.  

With regard to the adequacy of the examinations in addressing whether the Veteran's symptoms constituted a chronic multi-symptom illness, the Board notes that a medically unexplained chronic multi symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2014).  In this case, the February 2014 VA examiner conclusively opined that the Veteran's chronic symptoms were attributed to the degenerative arthritis process.  Therefore, even if considered a partially understood etiology, the question at issue has been resolved by a medical professional with adequate explanation.  There is no medically unexplained chronic multi symptom illness because the Veteran's symptoms are medically explained.  The Board is therefore not persuaded by the argument that the examiners diagnosed each condition separately and therefore, failed to address the issue whether the Veteran's condition constituted a chronic multi-symptom illness. 

The Board, in its own lay capacity is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiners' judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that, at the very least, the February 2014 VA examination is adequate.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317(a)(1)(2014).   Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317(a), (b) (2014).

Pursuant to 38 U.S.C.A. § 1117, the definition of qualifying chronic disability includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, and (c) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2) (2014) .

Objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3)(2014) .

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g)(2014).

The Veteran's service personnel records show that he served in the Southwest Asia Theater of Operations from January 1991 to June 1991 and was awarded the Southwest Asia Service Medical with three Bronze Service Stars.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d) , his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board must now consider whether service connection is warranted under 38 C.F.R. § 3.317 or under any other alternate basis for the claimed disabilities.

In addition to confirming his Persian Gulf War service, the Veteran's service personnel records show that his military occupational specialties were materiel storage and handling specialist and chemical operations specialist.  Therefore, those records lend credibility to the Veteran's accounts of nerve gas and toxic chemical exposure.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, those records suggest that, while a layperson, the Veteran likely had the requisite in-service training to recognize nerve gas and related chemical hazards.   Layno v. Brown, 6 Vet. App. 465 (1994).  The Board will therefore analyze the Veteran's claim as if he were exposed to nerve gas and related chemical hazards.  Nevertheless, in order for the Veteran to prevail on a theory of direct service connection, there must still be evidence linking his chemical exposure, or other in-service injury, to a current disease or disability. 

The Veteran's service medical records show that, in December 1990, he was treated for a left ankle sprain.  However, his symptoms resolved without complication and there were no further findings of left ankle problems while he was on active duty. Nor were there any subjective reports or diagnoses of bilateral shoulder, knee, or hip problems throughout the entirety of the Veteran's active service. 

Notwithstanding the lack of in-service pathology, the Board recognizes that, between periods of qualifying active duty, the Veteran underwent a December 1996 Gulf War examination and a July 1999 joints examination.  On both occasions, he reported a history of migratory joint pain in his upper and lower extremities. Nevertheless, clinical testing was negative for any contemporaneous joint abnormalities and definitive diagnoses were not established.  Nor were any opinions rendered relating the Veteran's complaints to service.

The Veteran's claims folder is otherwise negative for any subjective or objective evidence of joint abnormalities prior to his final release from service.  Moreover, the Board considers it significant that no such problems were alleged or found at the time of his last separation from active service.  Therefore, the Board finds that chronicity in service is not established and a continuity of symptoms after discharge is required to support the Veteran's claims.  38 C.F.R. § 3.303 (b) (2014).

The pertinent post-service evidence consists of a June 2005 VA medical record in which a VA physician stated that the Veteran had severe progressive musculoskeletal degenerative process.  

The VA clinician who conducted the Veteran's July 2009 joint examination provided an etiological opinion with respect to shoulder, hip, knee, and ankle complaints.  After reviewing the results of clinical tests and X-rays, which were negative for any joint abnormalities, the examiner determined that the Veteran's reported symptoms were consistent with a diagnosis of fibromyalgia.  However, that examiner then indicated that fibromyalgia was a systemic disease unassociated with any prior injury and independent of any aspect of the Veteran's active service. 

In an effort to rebut the July 2009 examiner's findings, the Veteran submitted an April 2010 statement from a VA physician, who noted the Veteran's Gulf War service.  That physician then opined that the Veteran's fibromyalgia was a qualifying chronic disability for which service connection could be established pursuant to Gulf War protocols.  38 U.S.C.A. § 1117 (West 2002 & 2013); 38 C.F.R. § 3.317 (2014).  However, that physician's statement did not include a rationale explaining why a diagnosis of fibromyalgia was warranted.  

After reviewing the above evidence, the Board remanded the claims for a follow-up VA Gulf War examination, which was administered in December 2010. At that time, the Veteran reiterated his prior complaints of upper and lower extremity joint abnormalities, which he collectively attributed to his Gulf War service. 

Contemporaneous testing showed that the Veteran had neurological disturbances in his upper extremities and degenerative changes in his shoulder and knee joints, bilaterally.  No objective evidence of bilateral hip or left ankle abnormalities was shown.  On the contrary, range of motion testing was normal with respect to both sets of joints and there were no findings of other hip or ankle impairment.  Nor were there any clinical findings of multijoint abnormalities, to specifically include rheumatoid arthritis. 

The December 2010 VA examiner concluded that the Veteran's upper extremity neurological problems comported with a diagnosis of essential hand tremors, which were independent of his active service.  In support of that finding, the examiner noted that not only had the Veteran declined to seek treatment for hand tremors in service, he had managed to work successfully for 30 years as a beach supervisor during those periods when he was not deployed on active duty.  Consequently, the examiner concluded that the Veteran's current essential hand tremors were less likely than not related to any aspect of his service and more likely a function of the aging process and heredity.

The VA examiner also concluded that the Veteran's bilateral shoulder and knee complaints supported a clinical diagnosis of degenerative arthritis, which was a natural outgrowth of the aging process and less likely than not related to his active service. 

The examiner determined that the Veteran's reported bilateral hip and left ankle problems did not have a known pathology as clinical testing had been negative for any evidence of limitation of motion or other abnormalities of the affected joints.  Nevertheless, the examiner opined that the Veteran's alleged pain in his hips and left ankle were neither manifestations of a undiagnosed Gulf War illness nor otherwise related to his active service.  The examiner noted that the Veteran had not sought any in-service treatment for hip infirmities and had made only one in-service report of left ankle problems, which had resolved without apparent complication.  The examiner further noted that the Veteran's civilian work history, both in between and after his periods of active duty, did not reveal any evidence of bilateral hip or ankle abnormalities and, thus, did not suggest a nexus between active service and current complaints.

In addition to making the above findings, the December 2010 examiner determined that, notwithstanding the reports of the July 2009 examiner and the April 2010 treating clinician, the Veteran's overall medical history did not warrant a diagnosis of fibromyalgia.  The December 2010 examiner observed that the Veteran's shoulder, hip, knee, and ankle complaints were all joint-related, not muscle group related.  Therefore, the examiner concluded that those complaints were entirely inconsistent with the underlying symptoms of fibromyalgia, which affected the function of the muscle cells.

Pursuant to the Board's remand in September 2013, the Veteran was provided an additional VA Gulf War examination in February 2014.  The examiner reviewed the claims file, discussed pertinent information, and examined the Veteran.  The examiner stated that while the Veteran complained of intermittent and migratory pain, the Veteran did not report or display any swelling in the joints of the left ankle, shoulders, hips, or knees.  X-rays from February 2014 showed early degenerative changes in the shoulders, knees, and the left ankle area at the insertion of the Achilles tendon, with normal ankle mortise.  Films of the left and right hip were normal.  The record also showed that the Veteran has arthritic changes in the neck, verified by x-rays and MRI, and 2007 MRI of the right shoulder showed a full-thickness supraspinatus tendon tear at the rotator cuff and mild acromioclavicular arthritis.  The VA examiner opined that it was at least as likely as not that the Veteran's migratory joint pain in his left and right shoulder and left and right knee were secondary to a progression of arthritis in those areas.  It was less likely than not that those same conditions were due to fibromyalgia.  Although the left hip, right hip, and left ankle mortise did not currently show radiographic evidence of arthritis, it was common for symptomatology from arthritis to precede the visible changes on x-rays.  Because of the documented widespread pattern and distribution of arthritis, it was likely that such changes would follow suit in the hips and ankle and manifest over time, as they were described as early and mild at that juncture.  

The VA examiner further stated that a diagnosis of fibromyalgia was not appropriate in this claim as the diagnostic criteria for fibromyalgia were not met.  While the criteria of widespread joint pain and chronicity of three months or greater were satisfied, the etiology of the Veteran's symptoms was more likely than not attributed to objectively documented widespread arthritis.  The VA examiner also opined that it was less likely than not that the Veteran's arthritis of the left and right shoulders and left and right knees were incurred during active duty or otherwise related to any aspect of service, to include reported exposure to nerve gas and chemical solvents while on active duty in the Southwest Asian Theater of Operations during the Persian Gulf War.  Those were natural wear-and-tear conditions associated with the normal aging process and would have evolved absent the Veteran's Gulf War exposure and experience.  The same line of reasoning would apply to the Veteran's left ankle and left and right hip symptoms.  

Lastly, the VA examiner stated that the Veteran's claimed left ankle, left shoulder, right shoulder, left hip, right hip, left knee, and right knee disabilities did not represent an undiagnosed illness or medically unexplained chronic multisymptom illness.  The joint conditions had a clear and specific etiology and diagnosis.  

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral shoulder, bilateral knee, bilateral hip, and left ankle disabilities.

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1992).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Whether a physician provides a basis for a medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the evidentiary record and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

Initially, the Board recognizes that the July 2009 and April 2010 VA clinicians diagnosed fibromyalgia.  However, those diagnoses were not based on review of the Veteran's pertinent history, were not supported by any rationale, and failed to address how the Veteran met the criteria for a diagnosis of fibromyalgia.  A bare conclusion, without supporting rationale, is not particularly probative in supporting the claims for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  By contrast the Board finds that the December 2010 and February 2014 VA examiners are most probative in regards to whether the Veteran warrants a diagnosis of fibromyalgia.  The December 2010 examiner determined that, notwithstanding the reports of the July 2009 examiner and the April 2010 treating clinician, the Veteran's overall medical history did not warrant a diagnosis of fibromyalgia.  In fact, the December 2010 examiner observed that the Veteran's shoulder, hip, knee, and ankle complaints were all joint related, not muscle group related.  Therefore, the examiner concluded that those complaints were entirely inconsistent with the underlying symptoms of fibromyalgia, which affected the function of the muscle cells.  The February 2014 VA examiner, who reviewed the claims file, considered all the opinions of record and the Veteran's assertions, concluded that a diagnosis of fibromyalgia was not appropriate as the diagnostic criteria for fibromyalgia were not met.  The examiner indicated that only the criteria of widespread joint pain and chronicity of three months or greater were satisfied.  The examiner further stated that the etiology of the Veteran's symptoms was more likely than not attributed to objectively documented widespread arthritis.  The opinions by the December 2010 and February 2014 VA examiners are further supported by earlier findings from the Veteran's VA physician in June 2005 that the Veteran had severe progressive musculoskeletal degenerative process.   The Board finds that the December 2010 and February 2014 VA examiner's opinions are highly probative in finding that the Veteran does warrant an actual diagnosis of fibromyalgia.  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of fibromyalgia is warranted, therefore, service connection for fibromyalgia causing the claimed joint disabilities is not warranted.

Furthermore, the Board finds that because the Veteran's complaints of left ankle, bilateral shoulder, bilateral knee, and bilateral hip problems are attributed to a known diagnosis of degenerative arthritis, the presumption of service connection under 38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2014).  The Board thus turns claims on a direct basis.

The Board finds that the evidence of record does not support a finding of service connection for bilateral shoulder, bilateral knee, bilateral hip, and a left knee disability.  The service medical records are negative for complaints, findings, or diagnosis of a bilateral shoulder, bilateral knee, bilateral hip, and a left ankle disability, aside from a single record pertaining to complaints regarding the left ankle.  The Veteran is first shown to have complaints of musculoskeletal joint pain in 2005, more than two years after discharge from service.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2014). 

Moreover, the Board notes that the only medical opinions to address the medical relationship, if any, between the Veteran's bilateral shoulder, bilateral knee, bilateral hip, and left ankle disabilities and service, weigh against the claim.  The Board finds that the negative VA medical opinions constitute probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The February 2014 opinion provided a detailed and thorough rationale based on an accurate discussion of the evidence of record and the Board finds that opinion particularly probative as it considered the previous opinions and explained the rationale persuasively.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA physician explained that the Veteran had a degenerative process incorporating the Veteran's symptoms pertaining to bilateral shoulder, bilateral knee, bilateral hip, and left ankle disabilities.  The examiner found that those disabilities were not related to service and that the etiology was the result of the normal aging process.  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claims for service connection for bilateral shoulder, bilateral knee, bilateral hip, and a left ankle disability on a direct basis.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only evidence in support of the Veteran's claims on a direct basis for service connection is his own contentions.  However, there is no indication that the Veteran possesses the requisite medical knowledge or education to provide a probative opinion involving diagnosis and medical causation between his bilateral shoulder, bilateral knee, bilateral hip, and a left ankle disabilities and service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding bilateral shoulder, bilateral knee, bilateral hip, and left ankle disabilities are insufficient to establish the medical diagnosis or a nexus to service.  The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the diagnosis and etiology of his bilateral shoulder, bilateral knee, bilateral hip, and left ankle disabilities in the absence of specialized training.  The Board finds the examiners' opinions more persuasive because of the medical training of the examiners.  Consequently, the Veteran's statements do not constitute competent medical evidence in support of the claims.

Accordingly, the Board finds that the claims for service connection for bilateral shoulder, bilateral knee, bilateral hip, and left ankle disabilities, to include as due to an undiagnosed illness, must be denied.  As the preponderance of the evidence is against each of the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  A claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  The informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

The Veteran contends that he is entitled to an effective date of December 6, 1996, for the grant of service connection for a cyst on the brain.   That date corresponds with a medical record showing that the Veteran was seen for complaints of short-term memory difficulties and subsequent documents showing that symptoms of memory problems related to the "cyst of the brain."  

Prior to November 30, 2004, the Veteran submitted a claim for service connection for short term memory loss in February 1999.  A July 2003 rating decision granted service connection for short term memory loss, assigned a 30 percent rating, effective the date of the February 24, 1999, claim.  There is no indication in the claim that the Veteran was also seeking service connection for a cyst on the brain.

While a December 1996 VA medical record shows that the Veteran was seen for complaints of short term memory loss, by statue and regulation, the effective date of the grant of service connection is determined by when the Veteran first filed a claim for benefits for a disability.  In February 1999, he filed a claim for service connection for short term memory loss.  That claim was granted.  There is no indication from that claim that service connection for a cyst on the brain was sought.  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).  Furthermore, the provisions of 38 C.F.R. § 3.155(a) and 38 C.F.R. § 3.157(b)(1); are not for application as the December 1996 medical record was not a report that related to examination or treatment of a disability for which service connection had been previously established and no claim specifying the benefit sought was received within one year from the date of that examination, treatment, or hospital examination.

The evidence of record is shows that the Veteran's representative was the first to submit a claim for service connection for a cyst on the brain on the Veteran's behalf, and that claim was received on November 30, 2004.  There is absolutely no statement at any earlier time suggesting that the Veteran was seeking VA benefits for a cyst on the brain. 

The Board finds that the record includes no statement or communication from the Veteran or representative or any other source, prior to November 30, 2004, that constitutes a claim for service connection for a cyst on the brain, and the Veteran has not otherwise established that there exists any such claim.  Also, at the time VA received the Veteran's claim for service connection for a cyst on the brain, it was more than one year following separation from his last period of active service. According to the applicable regulation, the effective date of the grant of service connection for a cyst on the brain can be no earlier November 30, 2004, the date of receipt of the claim, which was the date VA first received any communication indicating an intent to apply for service connection for a disability manifested by a cyst on the brain.  38 C.F.R. § 3.400(b)(2)(i) (2014). 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for a cyst on the brain earlier than November 30, 2004.  Therefore, the claim for an earlier effective date for the grant of service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a bilateral shoulder disability, to include as due to undiagnosed illness, is denied.
 
Service connection for a bilateral knee disability, to include as due to undiagnosed illness, is denied.
 
Service connection for a bilateral hip disability, to include as due to undiagnosed illness, is denied.
 
Service connection for a left ankle disability, to include as due to undiagnosed illness, is denied. 

An effective date earlier than November 30, 2004, for the grant of service connection for cyst on the brain, is denied.


REMAND

In a February 2014 VA Gulf War Examination report, the examiner opined that it was less likely than not that the Veteran's claimed hand tremors were related to any aspect of the Veteran's active service, including reported exposure to nerve gas and chemical solvents while on active duty in the southwest Asian Theater of Operations during the Persian Gulf War.  However, it is not clear whether the examiner considered the Veteran's assertions that his tremors started in service in the 1990s and continued thereafter.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service records to provide negative opinion).  Therefore, the Board finds that the claims file should be forwarded to the February 2014 VA examiner for a supplemental opinion.  The Veteran should only undergo further examination if the prior examiner is not available, or the prior examiner cannot provide the requested opinion without first examining the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the June 2010 VA examination report for a supplemental opinion.  If that examiner is unavailable, or finds that another examination is necessary, schedule an examination with another examiner with the appropriate expertise.  The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed essential tremor disability is related to service or developed during service or within one year after the Veteran's separation from service.  In providing the opinion, the examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, along with the rationale for the conclusions reached. 

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


